DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed December 28, 2021. Claims 1, 15 and 17 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al. (Lisy; US Patent No. 9,579,060 B1) in view of Gilbert et al. (Gilbert; US Pub No. 2020/0353933 A1).
As per claim 1, Lisy teaches a method, comprising:
receiving sensor data from an ear-worn electronic device worn by a user (col. 48, lines 60-64);
… initiate an alertness mode of the ear-worn electronic device (col. 49, lines 25-28).
Lisy does not expressly teach automatically determining whether to initiate an alertness mode… in order to subsequently assess alertness of the user based on the sensor data; and
determining an alertness state of the user in response to determining to initiate the alertness mode.
Gilbert teaches automatically determining whether to initiate an alertness mode… in order to subsequently assess alertness of the user based on the sensor data (paragraph [0056]: gathering sensor data; paragraph [0057], lines 1-14: executing the alertness level model after analyzing the received biometric and behavioral sensor data); and
determining an alertness state of the user (paragraph [0053], lines 1-24; paragraphs [0058]-[0063]: providing an operator engagement interaction level based upon an operator alertness level) in response to determining to initiate the alertness mode (paragraph [0020], lines 1-24; paragraph [0057], lines 7-14).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the alertness level determination as taught by Gilbert, since Gilbert states in paragraph [0053] that such a modification would result in providing an operator engagement interaction level based upon an operator alertness level.
As per claim 2, Lisy in view of Gilbert further teaches the method according to claim 1, further comprising:
initiating the alertness mode in response to user input data (Gilbert, paragraph [0057], lines 7-14; paragraph [0060]: verbal input); and
determining an alertness state of the user in response to user in response to initiating the alertness mode (Gilbert, paragraph [0057], lines 7-14).
As per claim 13, Lisy in view of Gilbert further teaches the method according to claim 1, further comprising automatically determining whether to initiate the alertness mode further based on navigation data (Gilbert, paragraph [0063], lines 21-24; paragraph [0065], lines 1-3).
As per claim 15, Lisy teaches an ear-worn electronic device configured to be worn by a user, the device comprising:
a housing configured to be disposed at least partially in the ear of the user when worn by the user (col. 11, lines 23-28);
a user stimulation interface disposed in or on the housing and configured to provide stimulation to the user based on stimulation data (col. 49, lines 17-18 & 29-30);
a microphone disposed in or on the housing and configured to provide sound data based on monitored ambient sound (col. 3, lines 40-44);
one or more additional sensors comprising a motion sensor, a magnetic sensor, or both to provide additional sensor data, the motion sensor disposable in the housing and configured to provide motion data based on movement of the ear of the user, the magnetic sensor disposable in the housing and configured to provide magnetic data (col. 3, lines 39 & 42-44: accelerometer, gyroscope teach motion sensor limitation); and
a controller disposed in the housing, the controller being operably coupled to the user stimulation interface to provide stimulation data (col. 3, lines 54-64; col. 49, lines 17-18 & 29-30), the microphone to receive sound data (col. 3, lines 40-44), and the one or more sensors to receive the additional sensor data (col. 3, lines 39 & 42-44), the controller configured to:
receive sensor data comprising the sound data (col. 3, lines 40-44), the additional sensor data (col. 3, lines 39 & 42-44), or both.
	Lisy does not expressly teach and
automatically determine whether to initiate an alertness mode of the controller in order to subsequently evaluate alertness of the user based on the sensor data.
Gilbert teaches and
automatically determine whether to initiate an alertness mode of the controller in order to subsequently evaluate alertness of the user based on the sensor data (paragraph [0056]: gathering sensor data; paragraph [0057], lines 1-14: executing the alertness level model after analyzing the received biometric and behavioral sensor data).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the alertness level determination as taught by Gilbert, since Gilbert states in paragraph [0053] that such a modification would result in providing an operator engagement interaction level based upon an operator alertness level.
As per claim 16, Lisy teaches the device according to claim 15.
Lisy does not expressly teach wherein the controller is further configured to determine an alertness state of the user in response to determining to initiate the alertness mode.
wherein the controller is further configured to determine an alertness state of the user (paragraph [0053], lines 1-24; paragraphs [0058]-[0063]: providing an operator engagement interaction level based upon an operator alertness level) in response to determining to initiate the alertness mode (paragraph [0020], lines 1-24; paragraph [0057], lines 7-14). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the alertness level determination as taught by Gilbert, since Gilbert states in paragraph [0053] that such a modification would result in providing an operator engagement interaction level based upon an operator alertness level.
As per claim 17, (see rejection of claim 15 above) a system comprising:
an ear-worn electronic device configured to be worn by a user, the device comprising:
a housing configured to be disposed at least partially in the ear of the user when worn by the user;
a user stimulation interface disposed in or on the housing and configured to provide stimulation to the user based on stimulation data;
a microphone disposed in or on the housing and configured to provide sound data based on monitored ambient sound; and
one or more additional sensors comprising a motion sensor, a magnetic sensor, or both to provide additional sensor data, the motion sensor disposable in the housing and configured to provide motion data based on movement of the ear of the user, the magnetic sensor disposable in the housing and configured to provide magnetic data; and
a controller operably coupled to the ear-worn electronic device to provide the stimulation data, receive the sound data, and receive the additional sensor data, the controller configured to:
receive sensor data from the ear-worn electronic device comprising the sound data, the additional sensor data, or both; and
automatically determine whether to initiate an alertness mode of the controller in order to subsequently assess alertness of the user based on the sensor data.
As per claim 18, (see rejection of claim 16 above) the system according to claim 17, wherein the controller is further configured to determine an alertness state of the user in response to determining to initiate the alertness mode.
As per claim 19, Lisy in view of Gilbert further teaches the system according to claim 17, wherein the controller is at least partially disposed in an external device outside of the housing (Lisy, col. 34, lines 61-63).
As per claim 20, Lisy in view of Gilbert further teaches the system according to claim 19, wherein the external device comprises at least one of a handheld user device, a separate user-worn device, a machine computing device, and a remote data storage device (Lisy, col. 34, lines 61-63).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy in view of Gilbert as applied to claim 1 above, and further in view of Seko et al. (Seko; US Patent No. 4,611,199).
As per claim 3, Lisy in view of Gilbert teaches the method according to claim 1, further comprising:
monitoring motion data from at least one motion sensor (Lisy, col. 48, line 65);
determining a speed of the user based on the motion data (Lisy, col. 28, lines 4-5); and
initiating the alertness mode (Gilbert, paragraph [0057], lines 7-9).
Lisy in view of Gilbert does not expressly teach in response to the speed of the user exceeding a threshold.
Seko teaches in response to the speed of the user exceeding a threshold (col. 7, lines 52-61: initiate detector and output alarm when speed is above a predetermined speed).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the detector and alarm triggered when a vehicle speed is above a predetermined threshold as taught by Seko, since Seko states in column 3, lines 55-64 that such a modification would result in providing a drowsiness alarm when a dangerous condition is detected. 

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy in view of Gilbert as applied to claim 1 above, and further in view of Evarts et al. (Evarts; US Pub No. 2011/0133919 A1).
As per claim 4, Lisy in view of Gilbert teaches the method according to claim 1, further comprising:
… initiating the alertness mode (Gilbert, paragraph [0057], lines 7-9).
Lisy in view of Gilbert does not expressly teach further comprising:
monitoring magnetic data from at least one magnetic sensor;
determining whether the magnetic data indicates machine operation; and
… in response to determining the magnetic data indicates machine operation.
Evarts teaches further comprising:
monitoring magnetic data from at least one magnetic sensor (paragraph [0006], lines 3-5; paragraph [0009], line 4);
determining whether the magnetic data indicates machine operation (paragraph [0006], lines 1-5; paragraph [0009], line 4: steering wheel contact); and
… in response to determining the magnetic data indicates machine operation (paragraph [0006], lines 1-5 & 8-9; paragraph [0009], line 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the magnetic sensors as taught by Evarts, since Evarts states in paragraph [0006] that such a modification would result in determining whether or not a driver is engaging in an unsafe driving behavior.
As per claim 6, Lisy in view of Gilbert teaches the method according to claim 1, further comprising:
… initiating the alertness mode (Gilbert, paragraph [0057], lines 7-9).
Lisy in view of Gilbert does not expressly teach further comprising:
monitoring visual data from at least one optical sensor;
determining whether the visual data indicates machine operation; and
… in response to determining that the visual data indicates machine operation.
Evarts teaches further comprising:
monitoring visual data from at least one optical sensor (paragraph [0009], lines 4-5);
determining whether the visual data indicates machine operation (paragraph [0006], lines 3-5; paragraph [0009], lines 4-5); and
… in response to determining that the visual data indicates machine operation (paragraph [0006], lines 1-5 & 8-9; paragraph [0009], lines 4-5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the optical sensors as taught by Evarts, since Evarts states in paragraph [0006] that such a modification would result in determining whether or not a driver is engaging in an unsafe driving behavior.

Claims 5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy in view of Gilbert as applied to claim 1 above, and further in view of Wingate et al. (Wingate; US Pub No. 2016/0371977 A1).
As per claim 5, Lisy in view of Gilbert teaches the method according to claim 1, further comprising:
… initiating the alertness mode (Gilbert, paragraph [0057], lines 7-9).
Lisy in view of Gilbert does not expressly teach further comprising:
monitoring sound data from at least one microphone;
determining whether the sound data indicates machine operation; and
… in response to determining that the sound data indicates machine operation.
Wingate teaches further comprising:
monitoring sound data from at least one microphone (paragraph [0009], line 4);
determining whether the sound data indicates machine operation (paragraph [0138], lines 13-15); and
… in response to determining that the sound data indicates machine operation (paragraph [0127]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the microphone as taught by Wingate, since Wingate states in paragraph [0127] that such a modification would result in determining whether or not a driver in a safe state to operate a vehicle.
As per claim 8, Lisy in view of Gilbert teaches the method according to claim 1, further comprising:
… initiating the alertness mode (Gilbert, paragraph [0057], lines 7-9).
Lisy in view of Gilbert does not expressly teach further comprising:
determining whether the user is a machine operator or a passenger of a machine;
and
… only in response to determining that the user is a machine operator.
Wingate teaches further comprising:
determining whether the user is a machine operator or a passenger of a machine (paragraph [0138], lines 13-15);
and
… only in response to determining that the user is a machine operator (paragraph [0127]; paragraph [0138], lines 13-15).

As per claim 9, Lisy in view of Gilbert, and further in view of Wingate, further teaches the method according to claim 8, further comprising determining whether the user is a machine operator or a passenger based on sound data from at least one microphone (Wingate, paragraph [0009], line 4; paragraph [0138], lines 13-15), wherein the sound data indicates one or more of:
the voice of a person different than the user; and
the direction of another voice (Wingate, paragraph [0138], lines 13-15).
As per claim 10, Lisy in view of Gilbert, and further in view of Wingate, further teaches the method according to claim 8, further comprising determining whether the user is a machine operator or a passenger based on motion data from at least one motion sensor or position data from at least one position sensor (Wingate, paragraph [0114], lines 3-5; paragraph [0127], lines 6-8: camera detects position of a vehicle occupant).
As per claim 11, Lisy in view of Gilbert, and further in view of Wingate, further teaches the method according to claim 8, further comprising determining whether the user is a machine operator or a passenger based on visual data from at least one optical sensor (Wingate, paragraph [0114], lines 3-5; paragraph [0127], lines 6-8).
As per claim 12, Lisy in view of Gilbert, and further in view of Wingate, further teaches the method according to claim 8, further comprising determining whether the user is a machine operator or a passenger based on user input data (Wingate, paragraph [0138], lines 13-15: voice command).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy in view of Gilbert as applied to claim 1 above, and further in view of Reed et al. (Reed; US Pub No. 2015/0360610 A1)
As per claim 7, Lisy in view of Gilbert teaches the method according to claim 1, further comprising:
… initiating the alertness mode (Gilbert, paragraph [0057], lines 7-9).
Lisy in view of Gilbert does not expressly teach further comprising:
determining an ambient light level; and
… in response to the ambient light level being below a threshold.
Reed teaches further comprising:
determining an ambient light level (TABLE 2, Ambient Light Sensor); and
… in response to the ambient light level being below a threshold (TABLE 2, Ambient Light Sensor, Nighttime Vehicle Operation).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the ambient light sensor as taught by Reed, since Reed states in paragraph [0006] that such a modification would result in reducing false warnings.
As per claim 14, Lisy in view of Gilbert teaches the method according to claim 1, further comprising… to determine whether to initiate the alertness mode (Gilbert, paragraph [0057], lines 7-9).
Lisy in view of Gilbert does not expressly teach further comprising updating a model to determine whether to initiate… based on historical user data to reduce false positive initiations of the alertness mode.
Reed teaches further comprising updating a model to determine whether to initiate… based on historical user data to reduce false positive initiations of the alertness mode (paragraphs [0019] & [0020]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the confidence determination as taught by Reed, since Reed states in paragraph [0020] that such a modification would result in reducing the incorrect activation of an alert output.

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the prior art of Gilbert teaches the newly added claim amendment “in order to subsequently assess alertness of the user.” The prior art of Gilbert teaches first gathering sensor data from a user, and then executing an alertness level determination model after analysis of the received sensor data (see Gilbert paragraphs [0056] & [0057]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684